Pricing Supplement dated September 28, 2009 to the Product Prospectus Supplement dated May 7, 2009, the Prospectus dated January 5, 2007 and the Prospectus Supplement dated February 28, 2007 Royal Bank of Canada Buffered Bullish Notes Linked to a Basket of Commodity Indices, due September 30, 2013 Royal Bank of Canada is offering the Buffered Bullish Notes (the “notes”) linked to the performance of the Reference Asset named below.The prospectus dated January 5, 2007, the prospectus supplement dated February 28, 2007 and the product prospectus supplement dated May 7, 2009 describe terms that will apply generally to the notes, including any notes you purchase.Capitalized terms used but not defined in this pricing supplement will have the meanings given to them in the product prospectus supplement.In the event of any conflict, this pricing supplement will control.The notes vary from the terms described in the product prospectus supplement in several important ways.You should read this pricing supplement carefully. Issuer: Royal Bank of Canada (“Royal Bank”) Issue: Senior Global Medium-Term Notes, Series C Underwriter: RBC Capital Markets Corporation Reference Asset: The Payment at Maturity on the notes is linked to the value of a weighted basket (the ‘‘Basket’’) consisting of five commodity indices (each a ‘‘Basket Component’’). Such weightings will be achieved by providing a Component Weight for each Basket Component. Basket Component Component Weight Initial Reference Level S&P GSCI™ Energy Excess Return Index 20.00% S&P GSCI™ Precious Metals Excess Return Index 20.00% S&P GSCI™ Industrial Metals Excess Return Index 20.00% S&P GSCI™ Agriculture Excess Return Index 20.00% S&P GSCI™ Livestock Excess Return Index 20.00% Minimum Investment: $1,000, and $1,000 increments in excess thereof (the “Principal Amount”) Pricing Date: September 28, 2009 Issue Date: September 30, 2009 CUSIP: 78008HGZ7 Valuation Date: September 26, 2013 Term: The term of your notes is approximately four (4) years. Percentage Change: The Percentage Change, expressed as a percentage and rounded to two decimal places, will be equal to the sum of the Weighted Component Changes for the Commodity Indices. Component Weight x [Final Index Level – Initial Index Level] / Initial Index Level] Where, for each Commodity Index in the basket, the Initial Index Level is the closing level of that index on the Pricing Date and the Final Index Level is the closing level of that index on the Valuation Date. Payment at Maturity (if held to maturity): The Payment at Maturity will be calculated as follows: 1.If, at maturity, thePercentage Change is positive, then the investor will receive an amount equal to: Principal Amount + ( Principal Amount x Percentage Change) 2.If, at maturity, the Percentage Change is negative, but not by more than the Buffer Percentage (between zero and -10% percent), then the Payment at Maturity will equal the Principal Amount of your notes. 3.If, at maturity, thePercentage Change is negative by more than the Buffer Percentage(-10.01% to -100%), then the Payment at Maturity will equal: Principal Amount + [Principal Amount x (Percentage Change + 10%)] Buffer Percentage: 10% Determination of Final Reference Level: The Reference Level for each Reference Asset will be the official settlement price for the Standard and Poor’s GSCI Energy Excess Return Index, Standard and Poor’s GSCI Precious Metals Excess Return Index, Standard and Poor’s GSCI Industrial Metals Excess Return Index, Standard and Poor’s GSCI Agriculture Excess Return Index, and Standard and Poor’s GSCI Livestock Excess Return Index, as published by S&P on the relevant valuation date and displayed on Bloomberg SPGCENP , SPGCPMP , SPGCINP , SPGCAGP , and SPGCLVP . In certain circumstances, the Final Reference Level for the Reference Assets will be based on an alternate calculation for each Basket Component described under “Unavailability of the Reference Price on a Valuation Date — Reference Asset Consisting of a Currency or Commodities Index” in the product prospectus supplement. Maturity Date: September 30, 2013, subject to extension for market and other disruptions, as described in the product prospectus supplement. Principal at Risk: The Notes are NOT principal protected.You may lose some or a substantial portion of your Principal Amount at maturity if there is a decrease in the level of the Reference Asset from the Pricing Date to the Valuation Date. U.S. Tax Treatment: By purchasing a note, each holder agrees (in the absence of a change in law, an administrative determination or a judicial ruling to the contrary) to treat the notes as a pre-paid cash-settled derivative contract for U.S. federal income tax purposes.However, the U.S. federal income tax consequences of your investment in the notes are uncertain and the Internal Revenue Service could assert that the notes should be taxed in a manner that is different from that described in the preceding sentence. For further discussion of the U.S. federal tax consequences applicable to the notes, please see the discussion in the prospectus, the prospectus supplement and the product prospectus supplement which applies to your investment in the notes. p-2 Secondary Market: RBC Capital Markets Corporation (or one of its affiliates), though not obligated to do so, plans to maintain a Secondary Market in the notes after the Issue Date.The amount that you may receive upon sale of your notes prior to maturity may be less than the Principal Amount of your notes. Currency: U.S. Dollars Listing: The notes will not be listed on any securities exchange or quotation system. Clearance and Settlement: DTC global (including through its indirect participants Euroclear and Clearstream, Luxembourg as described under “Description of Debt Securities—Ownership and Book-Entry Issuance” in the prospectus dated January 5, 2007). Calculation agent: The Bank of New York. Terms Incorporated in the Master Note: All of the terms appearing above the item captioned “Secondary Market” on page p-2 of this pricing supplement and the terms appearing under the caption “General Terms of the Notes” in the product prospectus supplement dated May 7, 2009, as modified by this pricing supplement. Investing in the notes involves a number of risks.See “Risk Factors” beginning on page S-1 of the prospectus supplement dated February 28, 2007 and “Additional Risk Factors Specific to Your Notes” beginning on page PS-4 of the product prospectus supplement dated May 7, 2009. The notes will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”) or any other Canadian or U.S. government agency or instrumentality.The notes are not guaranteed under the FDIC’s Temporary Liquidity Guarantee Program. The Notes will not be listed on any U.S. securities exchange or quotation system. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this pricing supplement is truthful or complete. Any representation to the contrary is a criminal offense. The Notes are not offered or sold and will not be offered or sold in Hong Kong, other than (i) to persons whose ordinary business is to buy or sell shares or debentures (whether as principal or agent); or (ii) to "professional investors" as defined in the Securities and Futures Ordinance (Cap. 571) of Hong Kong and any rules made under that Ordinance; or (iii) in other circumstances which do not result in the document being a "prospectus" as defined in the Companies Ordinance (Cap. 32) of Hong Kong or which do not constitute an offer to the public within the meaning of that Ordinance. No advertisement, invitation or document relating to the Notes, which is directed at, or the contents of which are likely to be accessed or read by, the public of Hong Kong (except if permitted top do so under the securities laws of Hong Kong) will be issued other than with respect to Notes which are or are intended to be disposed of only to persons outside Hong Kong or only to "professional investors" as defined in the Securities and Futures Ordinance and any rules made under that Ordinance. Per Note Total Price to public % $ Underwriting discounts and commission 0
